Title: To Thomas Jefferson from J. Phillipe Reibelt, 4 November 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur! 
                     Baltimore le 4e, Nov. 1805.
                  
                  Mr. La Tullaÿe m’a envoyè la petite boïte cijointe—remplie des semences rares—pour vous la faire parvenir.
                  D’apres çe, que Vous m’avez dit du travail de Bossler a la Nouvelle Carte de la Virginie de Mr. Madison—Je Vous prierais, de lui confier, a son tems, l’execution des Cartes, planches &c qui feront partie du Voÿage du Capt. Lewis. je m’interesse pour lui, parceque je l’ai—pour ainsi dire, elevè.
                  Je dois une reponse a Mr. Lapoype, comme je sais, qu’il est a Federal City, mais pas a quelle Taverne, et que sans doute il vous presentera ses respects—je prends la liberte de joindre une petite incluse pour lui. Je Vous prie d’agreer les plus profonds, sinceres et intimes hommages.
                  
                     Reibelt.
                  
               